Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/22 has been entered.
Response to Arguments
	Note that pursuant the amendments filed 2/17/22, claims 11-14, 16-19 are allowed; thus remarks directed thereto are considered moot.
Applicant's arguments regarding claims 1, 2, 5-10, submitted 2/17/22 have been considered, but, respectfully, are not found persuasive.
	Applicant argues (1) Nakajima does not teach an integrated MEMS package or hermetic seal, rather the elements are all separate (REMARKS, p. 7 of 9); and none of the references are a dual mirror (p. 8);
(2)  claim 1 limitation “the window, the mirror, and second window are integrated into a hermetically sealed silicon-based package” is not met (p. 8)
With respect to issue (1), the remarks address the references separately on pages 7-8, since Nakajima is not and was not previously cited (in claims 3 and 4) for hermetic seal and Gamet and Ghahremani were not cited for dual mirrors. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Moreover, claim 1 does not actual recite a dual mirror, but a first and second reflective surfaces, as written, were matched with reference elements that have not been distinguished from the prior art. Similarly, there is no special definition of “MEMS package” and none is proposed or defined in the present remarks, except to allege the combination is not a MEMS package. Rather, all the elements or the combination are connected and part of the same system, and thus reasonably interpreted as a package. Examiner is obligated to take the broadest reasonable interpretation not in conflict with the specification.  It is noted that the feature upon which applicant relies (i.e., “MEMS package”) has been given its broadest reasonable interpretation. MPEP 2111-2111.01.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
With respect to issue (2), the limitation “the window, the mirror, and second window are integrated into a hermetically sealed silicon-based package” is not found in claim 1, but in claim 17. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima (US 2007/0146851) in view of Gamet (US 2017/0102538) in further view of Ghahremani (US 2019/0293923).
Regarding independent claim 1, Nakajima discloses A micro-electromechanical system (MEMS) package (para. 63 – reflector device, micromirror) comprising (i.e., open language for the claim, MPEP 2111.03): 
a manipulable mirror having a first reflective surface positioned opposite and spaced apart from a second reflective surface (Fig. 3: 460 – pair of oscillating mirrors; note space between in Fig. 3); 

a laser source (109, 110 – light source units) positioned to direct a sensing beam onto the second reflective surface (Figs. 1, 3 – note beam origin and mirror positioning); and 
a position sensitive device arranged to receive a reflected sensing beam reflected from the second reflective surface (140 – synchronization sensor 140);
a substrate configured to mechanically and electrically (449 – circuit board) couple to the MEMS device (445 – supporting member); and 
a package base (467 - cover) attached to a bottom surface of the substrate (445 – supporting member); 
wherein the transparent window is attached to a top surface of the substrate (i.e., above the bottom [supporting member 445), therefore there are at least 5 top surfaces of the Nakajima Fig. 2 package plus cover 467).
Nakajima does not disclose that the position sensitive device is positioned adjacent to the second reflective surface. 
Nakajima and Gamet are related as having micro-mechanical mirrors.
Gamet teaches the position sensitive device (sensing coil 114; para. 22 – sensing coil used to determine the angular rotation and position of reflective portion) is positioned adjacent to the second reflective surface (Abstr - a sensing coil may be situated partially or entirely on an outer frame portion of the MEMS mirror). The benefit of an adjacent [meaning nearby] sensing device is that the positional angle and rotation of the mirror can be determined, para. 22; 
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to add the adjacent sensing capability teaching of Gamet to the immediate area of the mirror of Nakajima so as to sense the positional angle and rotation of the mirror, and thus the beam position, and further if the mirror motion becomes abnormal, that is also sensed.
The Nakajima-Gamet combination does not further explicitly disclose the transparent window is hermetically sealed to the substrate and the package base is hermetically sealed to the substrate.
Nakajima-Gamet and Ghahremani are related as MEMS packages. Ghahremani teaches the transparent window (Fig. 2: 203 – glass substrate) is hermetically sealed to the substrate and the package base is hermetically sealed to the substrate (para. 45 – full hermetic seal). 
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to add hermetic sealing to the Nakajima MEMS package as in Ghahremani so as to have “particle protection, avoidance of condensation forming inside the cavity (e.g., on the MEMS mirror or on the inside of the cover), and/or avoidance of freezing of humidity” (para. 45).
Regarding claim 2, the combination further discloses The MEMS package of claim 1 wherein the manipulable mirror is a portion of a MEMS device that is configured to steer the mirror about two orthogonal axes (Nakajima, para. 62 – main scanning direction; para. 63 – sub scanning direction).

Regarding claim 6, the combination further discloses The MEMS package of claim 1 wherein the package base is electrically coupled (Nakajima, e.g., via circuit board 449) to the laser source and to the position sensitive device (Fig. 1: 900A – optical scanning device; this must be true for it to work as described).
Regarding claim 7, the combination further discloses The MEMS package of claim 2 further comprising a package base that is coupled to a bottom surface of the MEMS device (Nakajima, Fig. 3 – note physical relationships), and wherein the transparent window is coupled (Fig. 3 – note physical relationships) to a top surface of the MEMS device (Fig. 1: 900A – optical scanning device; this must be true for it to work as described).
Regarding claim 8, the combination further discloses The MEMS package of claim 7 wherein the package base comprises silicon (Nakajima, para. 90 – silicon resin to block heat flow) and the position sensitive device is integrally formed within the package base (Fig. 1: 900A – all the elements of optical scanning device are connected; this must be true for it to work as described. 	Concerning use of the term “integral,” it should be noted that this term has been held as being sufficiently broad so as to encompass constructions which are fastened together, In re Hotte, 177 USPQ 326, 328 (CCPA 1973).  Thus, the elements listed above meet the broad limitations of “integral” since they are fastened together or connected. The claim does not require that these elements be a single unitary piece).
Regarding claim 9, the combination further discloses The MEMS package of claim 7 wherein the package base comprises silicon and the laser source is integrally formed within the In re Hotte, 177 USPQ 326, 328 (CCPA 1973).  Thus, the elements listed above meet the broad limitations of “integral” since they are fastened together or connected. The claim does not require that these elements be a single unitary piece).
Regarding claim 10, the combination further discloses The MEMS package of claim 1 further comprising a power control circuit configured to: receive an input signal from the position sensitive device, wherein the input signal is related to a power output level of the laser source; and transmit an output signal to the laser source, wherein the output signal controls the power output level of the laser source (Nakajima, para. 80 – circuit board, control IC, driving circuit, power connector, input/output control signals).
Allowable Subject Matter
Claims 11-14, 16-19 are allowed.
Regarding claim 11, the prior art does not teach or suggest “An electro-mechanical component” including the specific arrangement for “wherein the transparent window is attached to the MEMS device with a second hermetic seal.” as set forth in the claimed combination(s).
With respect to claims 12-14, 16, these claims depend on claim 11 and are allowable at least for the reasons stated supra.
Regarding claim 17, the prior art does not teach or suggest “A method of using an electromechanical component” including the specific arrangement for “directing the second light beam through a second window towards a second surface of the mirror; steering a reflection of the second light beam using the second surface of the mirror, … wherein the window, the mirror, 
With respect to claims 18 and 19, these claims depend on claim 17 and are allowable at least for the reasons stated supra.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872